  4:14-cr-03133-JMG-CRZ Doc # 82 Filed: 07/20/21 Page 1 of 2 - Page ID # 893




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          4:14-CR-3133

vs.                                                      ORDER

JAMES A. LAPHEN,

                  Defendant.


      Pursuant to 18 U.S.C. § 3664(k), upon receiving a "notification of a
material change in the defendant's economic circumstances" the Court may
"adjust the payment schedule . . . as the interests of justice require." The
parties to these cases have agreed that, due to changed economic
circumstances, the defendant's restitution obligations should be made
immediately due and payable.


      IT IS ORDERED:


      1.   The parties' Stipulation and Joint Motion for Amendment of
           Order Regarding Restitution Owed by Defendant Laphen
           (filing 79) is granted.


      2.   The balance of the defendant's restitution obligation is due
           and payable immediately, and the government may enforce
           that obligation by appropriate garnishment.


      3.   The restraints on distribution and dissipation imposed by
           the Court's previous order (filing 77) shall remain in place
4:14-cr-03133-JMG-CRZ Doc # 82 Filed: 07/20/21 Page 2 of 2 - Page ID # 894




         until the government moves for release of garnishment
         against the FDIC.


   4.    The remaining provisions of the Court's orders on restitution
         shall remain in effect.


   Dated this 20th day of July, 2021.


                                         BY THE COURT:


                                         John M. Gerrard
                                         United States District Judge




                                   -2-
